Case 3:19-cv-00085-REP Document 157 Filed 10/06/20 Page 1 of 2 PageID# 1887




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION


LULA WILLIAMS, et al.,

                  Plaintiffs,

v.                                                  Civil Action No. 3:19-cv-00085

MICROBILT CORPORATION, et al.,

                  Defendants.


                                 NOTICE OF APPEARANCE

        Wyatt B. Durrette, Jr., of the law firm Durrette, Arkema, Gerson & Gill PC, requests this

Court to enter his appearance as counsel for Defendants, Microbilt Corporation and Philip Burgess,

in this matter.


                                             MICROBILT CORPORATION and
                                             PHILIP BURGESS,


                                             By /s/ Wyatt B. Durrette, Jr.
                                             Wyatt B. Durrette, Jr., Esquire (VSB No. 04719)
                                             Durrette, Arkema, Gerson & Gill PC
                                             1111 East Main Street, 16th Floor
                                             Richmond, Virginia 23219
                                             Tel: (804) 775-6900
                                             Fax: (804) 775-6911
                                             wdurrette@dagglaw.com
Case 3:19-cv-00085-REP Document 157 Filed 10/06/20 Page 2 of 2 PageID# 1888




                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of October, 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will then send a notification of such

filing (NEF) to all counsel of record.



                                              /s/ Wyatt B. Durrette, Jr.
                                            Wyatt B. Durrette, Jr., Esquire (VSB No. 04719)
                                            Durrette, Arkema, Gerson & Gill PC
                                            1111 East Main Street, 16th Floor
                                            Richmond, Virginia 23219
                                            Tel: (804) 775-6900
                                            Fax: (804) 775-6911
                                            wdurrette@dagglaw.com
